                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7    GOPHER PROTOCOL, INC.,                                  Case No. 2:19-CV-1039 JCM (BNW)
                 8                                            Plaintiff(s),                     ORDER
                 9             v.
               10     DISCOVER GROWTH FUND, LLC,
               11                                          Defendant(s).
               12
               13             Presently before the court is the matter of Gopher Protocol, Inc. v. Discover Growth Fund,
               14     LLC, case number 2:19-cv-01039-JCM-BNW. On February 18, 2020, plaintiff Gopher Protocol,
               15     Inc. (“Gopher”) filed (1) a motion to confirm arbitration award (ECF No. 74), and (2) a motion to
               16     consolidate (ECF No. 75). Defendant Discover Growth Fund, LLC (“Discover”) has not yet had
               17     an opportunity to respond, but no response is necessary to resolve the instant motions.
               18             On January 31, 2020, a final award was rendered in the parties’ arbitration, resolving all of
               19     Gopher’s claims against Discover. (ECF No. 65-1, Ex. 3). On that same day, Discover filed an
               20     application to confirm arbitration award in the U.S. District Court of the Virgin Islands. (ECF No.
               21     74-1). Gopher now seeks to have the final award confirmed in this court (ECF No. 74) and to
               22     consolidate the Virgin Islands action with this action (ECF No. 75).
               23             9 U.S.C. § 9 provides that an arbitration award may be confirmed in “the United States
               24     court in and for the district within which such award was made.” The final award was rendered in
               25     the Virgin Islands, so venue properly lies in the District Court of the Virgin Islands. (See ECF No.
               26     65-1, Ex. 3). The issue then is only whether the Virgin Islands action should be consolidated into
               27     this action.
               28

James C. Mahan
U.S. District Judge
                1             Gopher contends that Discover’s application in the Virgin Islands and Gopher’s motion to
                2     confirm arbitration award in this court “share common questions of law and fact; and are
                3     practically identical since they both seek to confirm the exact same arbitration Award.” (ECF Nos.
                4     74, 75). Gopher further contends that “allowing Discover’s Application to continue separately
                5     will only lead to unnecessary cost, delay, confusion, and a substantial duplication of labor by the
                6     District Courts.” (ECF Nos. 74, 75).
                7             Pursuant to Local Rule 42-1, “if actions before the court involve a common question of
                8     law or fact, the court may: (1) join for hearing or trial any or all matters at issue in the actions; (2)
                9     consolidate the actions; or (3) issue any other orders to avoid unnecessary cost or delay.” LR 42-
              10      1(b). By later filing its motion to confirm arbitration award, it is Gopher’s motion that will lead
              11      to unnecessary cost and delay if both proceedings are permitted to continue. The court therefore
              12      finds that confirmation of the arbitration award should be litigated in the District Court of the
              13      Virgin Islands. As such, the court will deny Gopher’s motion to confirm arbitration award (ECF
              14      No. 74) and Gopher’s motion to consolidate (ECF No. 75).
              15              Accordingly,
              16              IT IS SO ORDERED.
              17              The clerk is instructed to close the case.
              18              DATED February 27, 2020.
              19                                                      __________________________________________
                                                                      UNITED STATES DISTRICT JUDGE
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                     -2-
